USDC IN/ND case 3:19-cv-00686-RLM-MGG document 32 filed 08/18/20 page 1 of 8


                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                           SOUTH BEND DIVISION

VINCENT A. AMBROSETTI, et al.,               )
                                             )
                   Plaintiffs,               )
                                             )   Case No. 3:19-CV-686 RLM
      v.                                     )
                                             )
OREGON GATHOLIC PRESS,                       )
                                             )
                   Defendant.                )


                                 OPINION AND ORDER

      Vincent Ambrosetti, The King’s Minstrels Charitable Trust, and Lamb

Publications, LLC sued Oregon Catholic Press for monopolization in violation the

Sherman Act, 15 U.S.C. §2 and for a horizontal market allocation in violation of

the Sherman Act, 15 U.S.C. §1. Oregon Catholic Press moved to dismiss for

failure to state a claim, or alternatively for partial summary judgment.

      Taking the allegations set forth in the complaint as true, Oregon Catholic

Press is the largest Catholic music publisher in the United States. Two-thirds of

United States Catholic parishes subscribe to Oregon Catholic Press’s missal

programs or use its products for services. Oregon Catholic Press controls a large

part of the essential Catholic music repertoire in the United States. The plaintiffs

allege that Oregon Catholic Press entered into market allocation agreements with

the three largest Catholic music publishers and engaged in a course of conduct

designed to harm Lamb Publications in order to reduce competition.

      To survive a motion to dismiss under Rule 12(b), the factual allegations in

a complaint must “state a claim to relief that is plausible on its face” – one that
USDC IN/ND case 3:19-cv-00686-RLM-MGG document 32 filed 08/18/20 page 2 of 8


"raise[s] a right to relief above the speculative level", “allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged",

and gives the defendant fair notice of the claims being asserted and the grounds

upon which they rest. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A

court deciding whether claims asserted are plausible construes the complaint in

the light most favorable to the plaintiffs, accepts all well-pleaded facts as true,

draws all reasonable inferences in the plaintiff’s favor, Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009); Anicich v. Home Depot U.S.A., Inc., 852 F.3d 643, 648 (7th Cir.

2017), and generally won’t consider matters outside the pleadings or engage in

fact-finding. See Fed. R. Civ. P. 12(d); Reger Dev., LLC v. National City Bank, 592

F.3d 759, 763 (7th Cir. 2010); Stakowski v. Town of Cicero, 425 F.3d 1075, 1078

(7th Cir. 2005).

      The plaintiffs allege that Oregon Catholic Press violated the Sherman Act,

15 U.S.C. § 2, by engaging in anticompetitive conduct and 15 U.S.C. § 1 with a

horizontal market allocation agreement. Oregon Catholic Press attached

documents to their motion to dismiss, which they argue the court must consider

in ruling on the motion to dismiss or, in the alternative, the court must convert

the motion to dismiss into a motion for summary judgment.

      A court generally may consider only the pleadings at the motion to dismiss

stage. Rosenblum v. Travelbyus.com Ltd., 299 F.3d 657, 661 (7th Cir. 2002). But

"[i]f, on a motion under Rule 12(b)(6) . . . matters outside the pleadings are

presented to and not excluded by the court, the motion must be treated as one

for summary judgment under Rule 56." Fed. R. Civ. P. 12(d). A district court can


                                         2
USDC IN/ND case 3:19-cv-00686-RLM-MGG document 32 filed 08/18/20 page 3 of 8


consider a document "referred to in the complaint, provided it was a concededly

authentic document central to the plaintiff's claim" without converting the

motion to dismiss into a motion for summary judgment. Tierney v. Vahle, 304

F.3d 734, 738 (7th Cir. 2002).

      The second amended complaint specifically refers to the licensing

agreements, letter, and settlement agreements as forms of anti-competitive

conduct in which Oregon Catholic Press has engaged. The plaintiffs didn’t argue

that the exhibits aren’t authentic. The court has considered Exhibits A, B, C, D,

and E in ruling on this motion.

      In 2017, the plaintiffs and Oregon Catholic Press settled an earlier lawsuit

with a settlement agreement that included a release of claims. The release

provides that the parties release all claims, known and unknown, from the

beginning of time to February 15, 2017. Oregon Catholic Press argues that this

release forecloses all of the plaintiffs’ claims, except those related to LicenSing

Online. The plaintiffs argue that they will be able to show conduct that occurred

after the release, so dismissing their claims based on the release would be

inappropriate. The plaintiffs are correct that they haven’t released claims based

on conduct that began after the release, but Oregon Catholic Press is correct

that pre-release conduct that continued after the release doesn’t form a new

claim and so was released. MCM Partners v. Andrews-Bartlett & Assocs., 161

F.3d 443, 448 (7th Cir. 1998) (“MCM contends that Andrews Bartlett's refusal to

deal with MCM from July 1992 until October 1994, based on alleged continued

adherence to the April 1992 agreement, gives rise to non-barred causes of action.


                                        3
USDC IN/ND case 3:19-cv-00686-RLM-MGG document 32 filed 08/18/20 page 4 of 8


However, this claim is clearly based on pre-April 25, 1992 conduct and, as such,

is expressly barred by the Release.”). The court considers the motion to dismiss

based on alleged antitrust violations that began after February 15, 2017.

      "The offense of monopoly under § 2 of the Sherman Act has two elements:

(1) the possession of monopoly power in the relevant market and (2) the willful

acquisition or maintenance of that power as distinguished from growth or

development as a consequence of a superior product, business acumen, or

historic accident." Eastman Kodak Co. v. Image Technical Servs., 504 U.S. 451,

481, 119 L. Ed. 2d 265 (1992). Possession of monopoly power isn’t unlawful

unless it is accompanied by an element of anti-competitive conduct. Verizon

Communs., Inc. v. Law Offices of Curtis V. Trinko, LLP, 540 U.S. 398, 407, 124

S. Ct. 872, 879 (2004). Oregon Catholic Press reserved the right to contest that

it has a monopoly, but doesn’t do so in its motion to dismiss.

      The plaintiffs allege that Oregon Catholic Press engaged in the following

conduct:

       1.   Imposed extra royalty and licensing fees and other conditions upon
            Lamb Publications that weren’t imposed on other publishers or
            licensees.
       2.   Put a time limit on the use of its copyrighted titles contrary to
            standard industry practice.
       3.   Refused to permit Lamb Publications to produce accompaniment
            editions for the original Saint Augustine Hymnal.
       4.   Refused to allow Lamb Publications to substitute titles for one
            another in new additions of the hymnal.
       5.   Attempted to limit its use of Lamb Publications copyrighted songs to
            suppress Lamb Publications’s music library and copyrights.
       6.   Directed musical composers and lyricists to use the same song titles
            as Lamb Productions’s most popular songs to confuse consumers.
       7.   Filed a frivolous lawsuit.



                                       4
USDC IN/ND case 3:19-cv-00686-RLM-MGG document 32 filed 08/18/20 page 5 of 8


        8.   Obtained control of LicenSing Online and changed its pricing
             structure to produce an adverse impact on publishers and
             consumers.
        9.   Interfered with Lamb Publications’s development of new products by
             imposing a limit of 10 songs whose copyright is controlled by Oregon
             Catholic Press in any Lamb Publications publication.

      Oregon Catholic Press argues that the Section 2 claim should be dismissed

because (1) it had no duty to deal with the plaintiffs, and (2) competition between

songs with the same title isn’t an antitrust violation. The second amended

complaint alleges that after February 15, 2017 Oregon Catholic Press: refused

to allow Lamb Publications to substitute songs; directed composers to use the

same titles as Lamb Publications’s most popular songs to confuse consumers;

obtained control of LicenSing and changed its price structure; and changed its

course of dealings such that it didn’t allow the plaintiffs to use more than ten

songs in a publication (prior licensing agreements specify that only ten songs

could be used per publication, but the plaintiffs allege that until April 2019,

Oregon Catholic Press had allowed him to use more than ten). The other conduct

was either alleged to begin before February 15, 2017, or demonstrably began

before that date based on the exhibits submitted by Oregon Catholic Press.

      Oregon Catholic Press argues that since it had no duty to deal with the

plaintiffs at all, its refusal to allow them to substitute songs in a publication can’t

be a basis for antitrust liability. Ordinarily a business has no duty to deal with

another firm, Verizon Communs., Inc. v. Law Offices of Curtis V. Trinko, LLP,

540 U.S. 398, 408, 124 S. Ct. 872, 879 (2004), but “under certain circumstances,

a refusal to cooperate with rivals can constitute anticompetitive conduct and

violate § 2.” Id. The plaintiffs allege that refusal to allow them to use more than
                                          5
USDC IN/ND case 3:19-cv-00686-RLM-MGG document 32 filed 08/18/20 page 6 of 8


ten songs has no legitimate business purpose, is contrary to industry practice,

and was done solely for the purpose of reducing competition. Oregon Catholic

Press argues that, because the material at issue is copyrighted, there is a

presumption that its refusal to deal has a rational business justification. Oregon

Catholic Press cites to decisions by the First, Ninth, Tenth, and Federal Circuits

for that presumption. Our court of appeals hasn’t addressed the presumption

established by these other circuits. The court need not determine whether such

a presumption exists in this circuit, however, because all of the other court of

appeals’ decisions agree, and Oregon Catholic Press concedes, that the

presumption of a rational business justification can be rebutted. See Image Tech.

Servs. v. Eastman Kodak Co., 125 F.3d 1195, 1212 (9th Cir. 1997); SOLIDFX,

LLC v. Jeppesen Sanderson, Inc., 841 F.3d 827, 843 (10th Cir. 2016); Data Gen.

Corp. v. Grumman Sys. Support Corp., 36 F.3d 1147, 1187 n.64 (1st Cir. 1994);

CSU, L.L.C. v. Xerox Corp. (In re Indep. Serv. Orgs. Antitrust Litig.), 203 F.3d

1322, 1329 (Fed. Cir. 2000). The plaintiffs say Oregon Catholic Press’s conduct

was contrary to industry practice and done for the purpose of harming Lamb

Publication, Oregon Catholic Press’s competitor and one of the plaintiffs. That

allegation is sufficient to rebut the presumption of a rational business

justification for the purpose of a motion to dismiss.

      Based on the plaintiffs’ allegations, this case bears similarities to Aspen

Skiing Co. v. Aspen Highlands Skiing Corp., 472 U.S. 585 (1985). In Aspen Skiing

Co., Ski Co. had for many years operated in partnership with Highlands Skiing

to create interchangeable ski lift tickets that would allow skiers to use any of the


                                         6
USDC IN/ND case 3:19-cv-00686-RLM-MGG document 32 filed 08/18/20 page 7 of 8


three mountains owned by Ski Co. or the one owned by Highland. Id. at 590.

After 15 years, Ski Co. offered to continue the interchangeable ski lift tickets only

if Highland would do so on unfavorable terms. Id. at 591. Highland refused the

offer and tried to come up with other solutions, such as giving their guests

vouchers to be redeemed at any of the three Ski Co. mountains. Ski Co. refused

to accept the vouchers, even though the vouchers were secured by funds in a

bank account. Id. at 594. The Supreme Court determined that a jury could

reasonably have found that Ski Co. elected to forgo short-term benefits to reduce

competition in the skiing market in violation of § 2. Id. at 608. The plaintiffs say

Oregon Catholic Press changed its course of dealing to only allow use of ten songs

per publication, that the decision caused Oregon Catholic Press to forgo benefits,

and that the conduct was contrary to industry practice. While Oregon Catholic

Press may well have a legitimate business purpose for these limitations, that is

a factual question to be developed at a later date.

      Oregon Catholic Press also argues that, even if it does have a duty to deal

with the plaintiffs, it has no duty to deal on their terms. The case on which

Oregon Catholic Press relies starts with a firm that has no antitrust duty, and

from there emphasizes that, since there isn’t a duty to deal, there can’t be a duty

to deal on the plaintiff’s preferred terms. Pac. Bell Tel. Co. v. linkLine Communs.,

Inc., 555 U.S. 438, 450 (2009). The court can’t determine at the pleadings stage

that, as a matter of law, Oregon Catholic Press had no duty to deal with the

plaintiffs, so Pacific Bell is inapposite. The plaintiffs’ allegations at to the




                                         7
USDC IN/ND case 3:19-cv-00686-RLM-MGG document 32 filed 08/18/20 page 8 of 8


anticompetitive nature of the ten-song limit are enough to avoid dismissal, so

the claim survives the motion to dismiss.

      The plaintiffs allege that Oregon Catholic Press and others created an

illegal combination and market allocation agreement years before 2017, but that

they are basing their complaint on an agreement that they say ran from February

16, 2017 to August 2019. Taking the plaintiffs’ allegations as true, as the court

must in a motion to dismiss, a representative of one of the companies that they

allege engaged in an illegal combination and market allocation agreement

admitted that the companies had done so. This allegation is sufficient to “raise

a reasonable expectation that discovery will reveal evidence of illegal agreement.”

Bell Atlantic v. Twombly, 550 U.S. at 556. And since the plaintiffs don’t allege

that the agreement that they are challenging existed before February 15, 2017,

this claim wasn’t released in the parties’ settlement agreement.

      The second amended complaint includes a request for a preliminary

injunction. The court can’t consider the request for a preliminary injunction

because the requirements of Local Rule 65-2(a) haven’t been met.

      Accordingly, the court DENIES Oregon Catholic Press’ motion to dismiss

[Doc. No. 15] and DENIES the plaintiffs’ request for a preliminary injunction

without prejudice.

      SO ORDERED.


      ENTERED: August 18, 2020


                                              /s/ Robert L. Miller, Jr.
                                            Judge, United States District Court

                                        8
